Citation Nr: 0125723	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  98-15 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for papulopustular acne (claimed as chloracne).

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an initial compensable evaluation for 
subluxation of the temporomandibular joints, with internal 
derangement of the right jaw joint.

5.  Entitlement to an initial compensable evaluation for a 
corneal abrasion of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In a June 2001 statement, the veteran claimed service 
connection for toenail fungus, allergies, and acid reflux.  
This matter is referred back to the RO for appropriate 
action.

The issue of entitlement to an initial compensable evaluation 
for a corneal abrasion of the left eye will be addressed in 
the REMAND section of this opinion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested by complaints of sleep 
difficulty, hypervigilance, difficulty concentrating and 
anxiety.  He has periods of tangential speech, anxiousness, 
and panic attacks a couple of times per month.  He has GAF 
scores of 70 and 65.  

3.  The veteran's skin disorder covers an extensive area, 
including the hands, back, neck, and buttocks; also, severe 
papulopustular acne of the trunk has been diagnosed.

4.  The veteran's audiological findings for the left ear 
include an average pure tone threshold score of 43.75 
decibels and a speech recognition score of 96 percent; 
testing of the left ear has revealed an average pure tone 
threshold score of 38.75 decibels and a speech recognition 
score of 100 percent.  The veteran has Level I hearing in 
both ears.  

5.  The evidence in this case shows temporomandibular inter-
incisional range of motion of at least 42 millimeters and 
lateral excursion of at least 5 millimeters.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an initial evaluation of 30 percent for 
papulopustular acne (claimed as chloracne) have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2001); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (1998); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

4.  The criteria for an initial compensable evaluation for 
subluxation of the temporomandibular joints, with internal 
derangement of the right jaw joint, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.31, 4.150, Diagnostic Code 9905 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  Specifically, the RO has 
afforded the veteran comprehensive VA examinations in 
conjunction with his claims and has obtained records of all 
reported medical treatment.  The VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has also been met.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001).  The RO informed him of the need for such evidence in 
an August 2001 letter, which also contains a summary of the 
newly enacted statutory provisions of 38 U.S.C.A §§ 5103 and 
5103A.  See also 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

II.  Entitlement to an initial evaluation in excess of 10 
percent for PTSD

In the appealed July 1997 rating decision, the RO granted 
service connection for PTSD on the basis of the veteran's 
participation in combat during service and assigned a zero 
percent evaluation, effective from November 1996.  This 
evaluation was increased to 10 percent, effective from 
November 1996, in an April 1999 rating decision.  This 
evaluation has since remained in effect and is at issue in 
this case.

During his February 1997 VA psychiatric examination, the 
veteran reported a recent improvement in mood and denied 
flashbacks, significant depression, and amnesia.  He reported 
occasional distressing thoughts and problems with affection.  
Upon examination, the veteran was somewhat anxious and 
restless, but the examination was unremarkable as to speech, 
thought, perception, cognition, insight, and judgment 
disturbances.  The examiner described the veteran's PTSD as 
"very mild" and noted that his transient depression "has 
improved, if not normalized."  A Global Assessment of 
Functioning (GAF) score of 70 was assigned for the present 
time and for the past year.

The veteran reported intense psychological stress three times 
per week during his October 1998 VA psychiatric examination, 
with avoidance of thoughts and feelings of Vietnam, some 
hypervigilance, some sleep difficulties.  Upon examination, 
the veteran's speech was noted to become irrelevant and 
illogical for brief periods, with indications of anxiousness 
and fidgeting.  There were no related problems with impulse 
control or evidence of depression.  Panic attacks were 
described as present to a mild degree, occurring several 
times per month.  The veteran's memory was intact, and 
hygiene was described as good.  He was not homicidal or 
suicidal and was able to express a sense of humor.  The Axis 
I diagnosis was mild PTSD, with a GAF score of 65 assigned.  
This score was noted to reflect the veteran's "baseline 
level of functioning." 

During his September 1999 VA hearing, the veteran reported 
nightmares, although he was unable to remember their content; 
occasional depression that he was able to control through 
other activities; and an ability to socialize.  He denied 
current psychiatric treatment and medications.  Also, he 
reported that he was presently employed as a seasonal park 
ranger.

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the terms mild, definite, and 
considerable, as applied in 38 C.F.R. § 4.132. See O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the 
term mild, the criterion for a 10 percent evaluation, was 
defined as "of moderate strength or intensity, and as applied 
to disease, not severe or dangerous.  "Definite, the 
criterion for a 30 percent rating, was construed 
quantitatively to mean "distinct, unambiguous, and moderately 
large in degree," and considerable, the criterion for a 50 
percent evaluation, was defined as "rather large in extent or 
degree." Id.

The RO has evaluated the veteran's PTSD at the 10 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
Under this code section, PTSD manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication, warrants a 
10 percent disability evaluation.  PTSD which is productive 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  A 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board also notes that, at the time that this appeal was 
initiated, the prior criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) were in effect.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if the applicable laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  

Under the prior criteria of Diagnostic Code 9411, a 10 
percent evaluation was warranted in cases of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
contemplated definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is in order in cases 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

In the present case, the veteran's PTSD symptoms have been 
assigned GAF scores of 70 and 65.  These scores are deemed to 
represent some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well with some meaningful interpersonal relationships.  
The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'" Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  In addition, 
the veteran has current symptoms which include periods of 
intense psychological stress, anxiousness, sleep 
impairmentoccasional panic attacks, and some instances of 
irrelevant speech.  When reviewing his disability in its 
entirety, the Board finds that his symptoms more nearly 
approximate the criteria for a 30 percent evaluation under 
the newly enacted criteria.  That is, more nearly productive 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  

Having found that a disability rating of 30 percent is 
appropriate during the period for which this appeal is based, 
the Board must now consider whether a disability rating 
greater than 30 percent (that is, a 50 percent rating, which 
is the next higher rating that can be assigned under the 
diagnostic criteria) can now be granted.  
The criteria for a 50 percent rating are not satisfied at any 
time for the period to which this appeal pertains.  The 
medical evidence does not demonstrate that the veteran at any 
time exhibited flattened affect, that he experienced more 
than weekly panic attacks, or that there was any impairment 
of memory or judgment.  In the absence of such evidence, the 
Board cannot conclude that a disability rating greater than 
30 percent can be assigned at any time.

In brief, the Board finds that the evidence supports the 
assignment of a disability rating of 30 percent for PTSD 
during the period at issue. 


III.  Entitlement to an initial evaluation in excess of 10 
percent for 
papulopustular acne (claimed as chloracne)

In the appealed July 1997 rating decision, the RO granted 
service connection for papulopustular acne on the basis of 
in-service treatment for skin problems and assigned a zero 
percent evaluation, effective from November 1996.  In an 
April 1999 rating decision, the RO increased this evaluation 
to 10 percent, effective from November 1996.  This evaluation 
has since remained in effect and is at issue in this case.  

A VA treatment record, dated in April 1997, contains an 
assessment of severe papular acne of the trunk.

The veteran's April 1997 VA skin examination revealed sinus 
tract formation and scarring with two multi-headed comedones 
on the left neck, greater than on the right neck.  The 
lesions on the veteran's back and buttocks differed in that 
they were more inflammatory perifollicular papules, some of 
which were quite edematous and erythematous at their base.  
There were also post-inflammatory erythematous macules that 
extended diffusely over the back and onto the buttocks.  
There was no involvement of the inguinal or suprapubic area.  
However, there were multiple hyperkeratotic tan stucco 
papules over the extensor surfaces of the hands and forearms.  
The face was otherwise clear.  The diagnoses were severe 
papulopustular acne of the trunk and seborrheic keratoses. 

A VA treatment report from August 1997 contains an assessment 
of mild papular acne of the back.  

During his October 1998 VA skin examination, the veteran 
reported no significant skin changes since his last VA 
examination.  The examination revealed inflammatory papules, 
with some subtle pustules diffusely scattered over the back 
and a slightly denser number over the buttocks.  One or two 
lesions were present on the abdomen.  There was a 
superficially eroded area on the posterior neck, but with no 
deep cystic lesions present.  The veteran's face was clear.  
The diagnosis was acne vulgaris and folliculitis.

A private treatment record dated on May 1999 contains an 
assessment of actinic keratosis.

During his September 1999 VA hearing, the veteran reported 
that, at its worst, his skin condition was productive of 
popping pimples and itching.  

The Board also observes that, on numerous occasions in 1999 
and 2000, the veteran was treated for a white lesion of the 
right ear that was surrounded by a red ring.

The RO has evaluated the veteran's service-connected skin 
disorder at the 10 percent rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  Under this code section, a 10 
percent evaluation is warranted in cases of exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is appropriate in 
cases of constant itching or exudation, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation is warranted 
for ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations; or exceptionally 
repugnant eczema.

In this case, the Board observes that the veteran's skin 
disorder covers an extensive area, including the hands, back, 
neck, and buttocks.  Certain papules have been described as 
quite edematous and erythematous.  In view of the 1997 
diagnosis of severe papulopustular acne of the trunk, the 
Board feels that a 30 percent evaluation more accurately 
reflects the extent of the veteran's skin disability than the 
currently assigned 10 percent evaluation.   There is no 
indication of significant variability in the degree of the 
veteran's skin symptomatology during the pendency of this 
appeal, and the Board therefore concludes that the 30 percent 
evaluation should be assigned for the entire appellate period 
and not "staged" under Fenderson.  

That having been noted, the Board finds that the evidence 
does not reflect ulceration, extensive exfoliation or 
crusting, systemic or nervous manifestations, or 
exceptionally repugnant eczema.  As such, the criteria for a 
maximum 50 percent evaluation under Diagnostic Code 7806 have 
not been met.  Rather, the evidence supports an initial 30 
percent evaluation, and not more, for the veteran's 
papulopustular acne.  To that extent, the claim is granted.

IV.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss

In the appealed July 1997 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective from November 1996.  
This evaluation has since remained in effect and is at issue 
in this case.

On the authorized audiological evaluation conducted during 
the veteran's April 1997 VA audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
50
90
LEFT
0
0
15
65
65

The average pure tone thresholds were noted to be 40 decibels 
in the right ear and 36.25 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both ears.  In summary, the veteran's disability was 
described as normal hearing through 2000 Hertz bilaterally, 
with a moderate to profound sensorineural hearing loss in the 
right ear and a moderately severe sensorineural hearing loss 
in the left ear at and above 3000 Hertz.  

The veteran's October 1998 VA audiological examination 
revealed the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
50
85
LEFT
5
0
15
70
70

The average pure tone thresholds were noted to be 38.75 
decibels in both ears.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  A bilateral high frequency hearing 
loss was diagnosed.

During his September 1999 VA hearing, the veteran complained 
of difficulty hearing people and background noises.  He 
indicated that he was not currently wearing hearing aids. 

The veteran's claims file contains private audiological 
records from December 1999 and February 2000.  While these 
reports suggest bilateral hearing loss, particularly at 3000 
Hertz and 4000 Hertz, it is not apparent that these 
audiological evaluations were conducted in accordance with 
the rating requirements of 38 C.F.R. § 4.85(a) (2001).  
Moreover, speech audiometry testing was apparently not 
conducted.

The veteran underwent a third VA audiological examination in 
April 2000, which revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
55
90
LEFT
0
0
15
70
70

The average pure tone thresholds were noted be 43.75 decibels 
in the right ear and 38.75 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 100 percent in the left ear.  The 
veteran was described as having normal hearing bilaterally up 
to 2000 Hertz, with a moderate to profound sensorineural 
hearing loss at and above 3000 Hertz in the right ear and a 
severe rising to moderate sensorineural hearing loss at and 
above 3000 Hertz in the left ear.  These findings are also 
indicated in a VA ear disease examination report from the 
same month.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2001).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (2001)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (2001).

Next, the percentage evaluation will be found from Table VII 
(in 38 C.F.R. § 4.85 (2001)) by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (2001).  

The Board observes that regulatory changes were recently made 
to the criteria for evaluating audiological disabilities, 
effective as of June 10, 1999.  See 38 C.F.R. § 4.86 (2001); 
see also 64 Fed. Reg. 25202-25210 (1999).  See Karnas v. 
Derwinski, 1 Vet. App. at 312-13.  The summary information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2001).  
Neither of these patterns, however, is evident in this case. 

Under Table VI, the numeric designation for the right ear, 
taking into account the average pure tone threshold of 43.75 
decibels and the speech recognition score of 96 percent, is 
I.  Similarly, the numeric designation for the left ear, 
taking into account the average pure tone threshold of 38.75 
decibels and the speech recognition score of 100 percent, is 
I.  As applied through Table VII, these numerical 
designations, that is, Level I hearing in both ears, result 
in a noncompensable evaluation. 

The veteran has argued that his rating should be increased 
since he now must use hearing aids.  The Board wishes to 
point out that the ratings derived from the Schedule are 
intended to make proper allowance for improvement by hearing 
aids. 38 C.F.R. § 4.85.  

The Board would remind the veteran that he is free to submit 
evidence at a later date in furtherance of the assignment of 
a higher evaluation.  In the present case, however, the 
mechanical application of the relevant diagnostic criteria 
clearly establishes an initial noncompensable disability 
evaluation under Diagnostic Code 6100.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  This disability has 
remained essentially consistent during the pendency of this 
appeal, and there is no basis for the assignment of 
"staged" ratings under Fenderson.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

V.  Entitlement to an initial compensable evaluation for 
subluxation of the temporomandibular joints, with internal 
derangement of the right jaw joint

In the appealed July 1997 rating decision, the RO granted 
service connection for a jaw disorder and assigned a 
noncompensable evaluation, effective from November 1996.  
This evaluation has since remained in effect and is at issue 
in this case.

During his March 1997 VA dental examination, the veteran 
complained of intermittent locking and discomfort in the 
right temporomandibular joint while eating selected foods.  
There was also a popping sound when the veteran opened his 
mouth widely.  The examination revealed the inter-incisional 
opening to be 45 millimeters (mm.), plus 8 mm. of protrusive 
excursive movement.  Left lateral excursion was approximately 
8 mm. in length, while right lateral excursion was 
approximately 5 mm. in length.  The cranial nerves were 
grossly intact.  However, there was tenderness in the right 
preauricular area, and the right condyle could be palpated as 
it subluxated out of the glenoid fossa.  There was 
generalized dental alveolar bone loss, and teeth #'s 1, 16, 
19, and 32 were missing.  The subluxation pattern of the 
right temporomandibular joint was noted to disrupt the 
veteran's eating and masticatory function.  No significant 
nutritional encumbrances were noted.  X-rays suggested a 
narrowing of the right and left temporomandibular spaces.  
The diagnoses were subluxation of the right and left 
temporomandibular joints, internal derangement of the right 
jaw joint, and early periodontitis.  

The veteran's October 1998 VA dental examination revealed an 
inter-incisional opening of at least 42 mm., with normal 
range of lateral excursive and protrusive movements.  There 
was no audible or palpable temporomandibular joint clicking 
or popping.  The condyles could not be felt manually to 
subluxate out of the glenoid fossa.  There did not appear to 
be any mechanical jaw impairment.  Cranial nerves II through 
XII were grossly intact.  There were no gross gingival 
contour deficiencies, although there was slight dentoalveolar 
bone loss, particularly in the maxilla.  X-rays revealed a 
steep articulate eminence bilaterally, with the condyles 
grossly normal and no muscle or mastication tenderness.  The 
diagnoses were right and left temporomandibular joint 
subluxation and myofascial pain dysfunction.  In an addendum 
from January 1999, the examiner noted that the veteran 
refused a magnetic resonance imaging study (MRI) of the 
temporomandibular joint.

Subsequent VA treatment records indicate further dental 
treatment, but these records are silent as to the range of 
motion of the temporomandibular joint.  

During his September 1999 VA hearing, the veteran reported 
using a bite guard for his jaw disability.  He reported 
apparent locking of the jaw and stated that he typically 
would have to cut up his food before eating it.  

The RO has evaluated the veteran's jaw disorder at the zero 
percent rate under 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2001).  Under this code section, an inter-incisional range 
of temporomandibular articulation limited from 31 to 40 mm., 
or, alternatively, lateral excursion limited from zero to 
four mm., warrants a minimal compensable evaluation of 10 
percent.

The Board is aware of the veteran's complaints of jaw pain, 
locking, and popping.  However, ratings under Diagnostic Code 
9905 are based on jaw motion measurements, and the evidence 
in this case shows inter-incisional range of motion of at 
least 42 mm. and lateral excursion of at least 5 mm. in 
either direction. 
Therefore, the criteria for a 10 percent evaluation for the 
veteran's jaw disorder have not been met, and his claim for 
that benefit must be denied.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher evaluation might be 
warranted for any period of time during the pendency of this 
appeal.  However, the Board is satisfied that the assigned 
evaluation fully contemplates the degree of the veteran's 
disability at all times.  Also, in reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

VI.  Conclusion

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An initial evaluation of 30 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

An initial evaluation of 30 percent for papulopustular acne 
(claimed as chloracne) is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is denied.

The claim of entitlement to an initial compensable evaluation 
for subluxation of the temporomandibular joints, with 
internal derangement of the right jaw joint, is denied.


REMAND

Under 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2001), an 
unhealed injury of the eye is to be rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, with an additional 
10 percent combined during continuance of active pathology.  
A minimum 10 percent rating is warranted for active 
pathology.

In this case, the veteran's left eye disorder is presently 
evaluated as zero percent disabling.  The Board observes, 
however, that the veteran's October 1998 VA eye examination 
revealed a small pingeculum on the medial aspect of the 
sclera on the left eye that would intermittently become red 
and inflamed, with some discomfort.  Additionally, a 
September 1999 private medical record indicates that the 
veteran had twitching and watering of the left eye "a lot."  
It is unclear, however, what these symptoms represent in 
terms of the criteria of Diagnostic Code 6009.  For that 
reason, the Board finds that a further examination of the 
veteran's left eye disability is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his disability 
recently.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  The RO should afford the veteran a VA 
visual examination to determine the 
nature, extent, and etiology of his 
corneal abrasion of the left eye.  In 
conjunction with this examination, the 
examiner is requested to review the 
veteran's entire claims file.  The 
examination should address such left eye 
symptomatology as impairment of visual 
acuity, field loss, pain, rest-
requirements, and episodic incapacity.  
Based on a review of the claims file and 
the examination results, the examiner 
should also comment on whether the 
veteran's left eye symptoms constitute 
"active pathology."  All opinions and 
conclusions expressed by the examiner 
should be accompanied by a complete 
rationale in a typewritten report.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
initial compensable evaluation for a 
corneal abrasion of the left eye.  If the 
determination of this claim remains 
adverse to the veteran, a Supplemental 
Statement of the Case should be issued to 
him and his representative.  A reasonable 
period for reply to the Supplemental 
Statement of the Case should be provided 
before this case is returned to the 
Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

